ORDER

PER CURIAM.
AND NOW, this 9th day of October, 2003, on certification by the Disciplinary Board that the respondent, WALTER STENHACH, who was suspended by Order of this Court dated November 25, 2002, for a period of nine months, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa. R.D.E., and there being no other outstanding order of suspension or disbarment, WALTER STENHACH, is hereby reinstated to active status, effective immediately.